Citation Nr: 0027876	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-46 854 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for numbness of the 
fingers, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1986 to August 1986 
and from November 1990 to May 1991.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota. 

In February 2000, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

The veteran does not suffer from a current disability, 
diagnosed or undiagnosed, associated with numbness of the 
fingers.  


CONCLUSION OF LAW

Numbness of the fingers, including as due to an undiagnosed 
illness, was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, and (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of 10 percent or 
more within the specified presumptive period.  See Neumann v. 
West, No. 98-1410 (July 21, 2000 ); see also VAOGCPREC 4-99.

As a preliminary matter, the Board notes that, in the 
February 1999 Remand, the Board found that the veteran's 
claim for service connection for numbness of the fingers, 
including as due to an undiagnosed illness, was "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board found that the veteran had 
presented a claim which was not implausible when her 
contentions and the evidence of record were viewed in the 
light most favorable to her claim.  The Board also found that 
there was a duty to assist the veteran at that time.  The 
case was Remanded to obtain a neurological examination of the 
veteran.  The purpose of the Remand was met, and the case was 
returned to the Board for its appellate review.  The Board is 
now satisfied that all the facts relevant to this claim have 
been properly and sufficiently developed.

The veteran has complained of numbness and tingling in her 
extremities, which she asserts are attributable to service.  
In January 1994, the veteran complained of numbness of the 
fingers, and an examiner diagnosed possibility of early 
carpal tunnel syndrome greater in the right greater than the 
left.  In August 1995, she complained of numbness and 
tingling in the fingers, and the same examiner diagnosed 
symptoms suggestive of carpal tunnel.  That examiner added, 
however, that the veteran's symptoms were much more prominent 
in the past and indicated that, at the time of the August 
1995 examination, the veteran did "not have much in the way 
of findings for carpal tunnel."  According to the examiner, 
pinprick testing of the fingers did not reveal much in the 
way of any decreased sensation in the medial nerve 
distribution, the veteran had fairly normal strength in the 
fingers, and tests did not reveal carpal tunnel findings, 
although a nerve conduction study was pending.  During a 
January 1998 examination, another examiner concluded that, at 
the time, there was insufficient evidence to make a diagnosis 
of carpal tunnel syndrome.  

Based upon this evidence, in February 2000, the Board 
remanded this case for a neurological examination to 
ascertain the nature and etiology of any disorder associated 
with the veteran's complaints of tingling and numbness of the 
fingers.  The Board observed in this respect, that the 
January 1998 examiner's opinion left unclear whether that 
determination reflected a conclusion that there was no 
objective evidence of the symptoms of which the veteran 
complained or whether the veteran's complaints eluded a known 
diagnosis.  

In April 2000, the veteran underwent a VA neurological 
examination, during which the veteran provided a history of 
tingling in her hands, greater in the right than the left, 
upon her return from the Persian Gulf.  She also provided a 
history of tingling in the feet.  During the examination, 
however, the veteran, although she described arthralgia and 
had previously complained of stiff joints in the hands, 
denied having numbness, tingling, weakness, paresthesia, or 
other peripheral neuropathy symptoms, both at the time of 
examination and during the three years prior to the 
examination.  Examination revealed intact vibratory sensation 
in the upper extremities and intact pinprick sensation.  
Tinel's sign and Phalen's test were negative in both wrists, 
and there were no abnormalities in the lower extremities.  

The April 2000 VA examiner, who reviewed the claims file, 
concluded that no nerve conduction studies or further 
neurological procedures were warranted and assessed a remote 
clinical history in 1994 of possible right carpal tunnel 
syndrome with symptoms in both upper extremities.  The 
examiner added to that assessment that the veteran's symptoms 
had completely resolved three years prior to examination, 
without recurrence, and that neurologic examination was 
normal, without any indication of residual or central 
neuropathy.  The examiner also assessed arthralgia, with 
stiffness involving intrinsic hand joints, wrists, 
bilaterally, and some large joints, for which the veteran was 
undergoing follow-up with a rheumatologist.  (Service 
connection is currently in effect for chronic Epstein-Barr 
reactivation syndrome with a number of symptoms, including 
generalized joint aches.)  The examiner added that prior 
swelling and arthralgia around the wrists may have been a 
potential etiology for carpal like symptoms in the past.  

Based upon the evidence before it, the Board concludes that 
the veteran does not demonstrate signs or symptoms consisting 
of numbness in the fingers and does not suffer from a current 
disability, diagnosed or undiagnosed, associated with 
numbness of the fingers.  The most recent examination, which 
involved a review of the claims file, reflects that to the 
extent that the veteran experienced such symptoms in the 
past, any such symptoms have resolved.  

The April 2000 examination revealed evidence of arthralgia 
involving multiple joints, including the hands.  However, as 
noted above, service connection is already in effect for a 
disability manifested by generalized joint aches.  Although 
arthralgia was identified as a possible etiological agent 
underlying the veteran's prior complaints of carpal tunnel 
syndrome, because the veteran does not suffer from a current 
disability, diagnosed or undiagnosed, associated with 
numbness in the fingers, service connection for such a 
disability is not warranted. 

In summary, while there is some medical evidence dated from 
1994 to January 1998 that raised a suspicion of carpal tunnel 
syndrome manifested by numbness of the fingers, a subsequent 
neurological examination, which was performed pursuant to the 
Board's Remand for the specific purpose of determining 
whether the veteran had a current disability manifested by 
numbness of the fingers, ruled out the claimed disability.  
The Board notes that the latter examination was performed by 
a specialist in neurology and, unlike the earlier 
examinations, resulted in an unequivocal assessment that was 
supported by medical history and objective clinical findings.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for numbness of the fingers, including as 
due to an undiagnosed illness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  

ORDER

A claim for service connection for numbness of the fingers, 
including as due to an undiagnosed illness, is denied. 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

